Citation Nr: 0706918	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  00-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a right ankle 
disability.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Joseph M. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1966 to October 1968 and from November 1990 to 
January 1992.  He was also a member of the Army Reserve and 
the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 1999 of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In August 2003, the Board remanded the claim of service 
connection for a right ankle disability for further 
evidentiary development.  As the requested development has 
been completed, no further action is necessary to comply with 
the Board's remand directives.  Stegall v. West, 11 Vet. App. 
268 (1998).


FINDING OF FACT

A chronic right ankle disability was not affirmatively shown 
during or after service prior to a right below-the-knee-
amputation due to service-connected diabetes mellitus. 


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002): 38 C.F.R. § 3.303 
(2006).  


        The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.
Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Where, as in 
this case, notice was not mandated at the time of the initial 
RO rating decision in August 1999, the RO did not err in not 
providing such notice, but the veteran does have the right to 
VCAA content-complying notice and proper subsequent VA 
process.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in March 2001.  The veteran was informed of the type of 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notice 
included the general provision for the effective date of the 
claim, that is, the date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the provision for the degree of disability 
assignable was not provided, since the claim is denied, no 
disability rating will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
the notice required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence.  And the claim was readjudicated 
following substantial content-complying notice as evidenced 
by supplemental statement of the case, dated in April 2005.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was  afforded a VA 
examination that contains sufficient clinical evidence to 
decide the current claim.  As the veteran has not identified 
any additional evidence pertinent to the claim and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

The service medical records show that in February and March 
1967 the veteran sprained his right ankle, stepping off a 
curb.  An X-ray of the right ankle was negative for a 
fracture.  No ankle abnormality was noted on separation 
examination in March 1968.  

On VA examination in November 2004, the veteran gave a 
history of a right ankle trauma in February 1969 that never 
healed satisfactorily.  The examiner reported that in March 
2004 the veteran had a right below-the-knee amputation due to 
diabetes.  Both diabetes and the residuals of the amputation 
are service-connected disabilities. 

Principles of Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110. 

Service connection may be granted for disability diagnosed 
after service when the evidence indicates that such had its 
onset during service. 38 C.F.R. § 3.303(d).  

Continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  

Analysis 

While the veteran twice sprained his ankle during service, no 
ankle abnormality was found on examination prior to 
separation from discharge.  After service, there is no 
documentation of right ankle complaints before the veteran 
had a right below-the-knee-amputation in 2004.  That an 
injury occurred in service alone is not enough to establish 
service connection.  To establish service connection there 
must be evidence of a current disability.  In this case, 
there is no evidence of a right ankle disability related to 
service prior to the right below-the-knee-amputation. 

For this reason, service connection is not established for a 
right ankle disability prior to the right below-the-knee-
amputation. 

Where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to support 
the claim.  As the Board may consider only independent 
medical evidence to support its finding, and as there is no 
favorable medical evidence to substantiate the claim of 
service connection for a right ankle disability related to 
service prior to the right below-the-knee-amputation in 2004, 
the preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right ankle disability is denied.  


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


